DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 15-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Barna et al. (US Patent No. 5,551,706).

Regarding claim 2, the Barna reference discloses the seal body is in a shape of a ring (Fig. 2).
Regarding claim 3, the Barna reference discloses the structure as claimed in claim 1 and would be capable of having a wear rate of at most 3.7x10-6mm3/(N-m).
Regarding claim 4, the Barna reference discloses the seal body comprises a diameter of at least 0.2 meters (Col. 16, Lines 15-24).
Regarding claim 5, the Barna reference discloses the diameter is at least 0.6 meters and at most 3 meters (Col. 16, Lines 15-24).
Regarding claim 6, the Barna reference discloses the high-performance thermoplastic material is unfilled (Abstract).
Regarding claim 7, the Barna reference discloses the seal body consists essentially of the high-performance thermoplastic material (Abstract).
Regarding claim 8, the Barna reference discloses the seal body further comprises a filler dispersed in a matrix of the high-performance thermoplastic material (Col. 5, Lines 49-57).
Regarding claim 9, the Barna reference discloses the filler is free of a fluoropolymer (Col. 7, Lines 11-21).

Regarding claim 11, the Barna reference discloses the high-performance thermoplastic material comprises polyketone (PK), polyetherketone (PEK), polyetheretherketone (PEEK), polyetherketoneketone (PEKK), polyetheretherketoneketone (PEEKK), polyetherketone (PEK), polyetherketoneetherketoneketone (PEKEKK), or a combination thereof (Col. 7, Lines 11-21).
Regarding claim 15, the Barna reference discloses the seal body comprises a weld (18).
Regarding claim 16, the Barna reference discloses the coating has a thickness of at most 20 microns (Col. 7, Lines 61-67).
Regarding claim 17, the Barna reference discloses the fluoropolymer comprises polytetrafluoroethylene (PTFE), tetrafluoroethylene-hexafluoropropylene (FEP), perfluoroalkoxyethylene (PFA), or any combination thereof (Col. 7, Lines 61-67).

Regarding claim 19, the Barna reference discloses the structure as claimed in claim 1 and would be capable of having an elongation at break of at least 5%.
Regarding claim 20, the Barna reference discloses the structure as claimed in claim 1 and would be capable of having an elongation at break of at least 7%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barna in view of Cheng et al. (US Pub. No. 2017/0191565).
Regarding claim 12, the Barna reference discloses the invention substantially as claimed in claim 1.
However, the Barna reference fails to explicitly disclose the seal body is essentially free of polytetrafluoroethylene.
The Cheng et al. (hereinafter Cheng) reference, a seal with a core, discloses making the core of PTFE  or PEEK (Para. 0025]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Barna reference so that the seal body is essentially free of 
Regarding claim 13, the Barna reference discloses the invention substantially as claimed in claim 1.
However, the Barna reference fails to explicitly disclose the high-performance polymer consists essentially of at least one material selected from the group consisting of polyetheretherketone (PEEK), polyetherketoneketone (PEKK), polyetheretherketoneketone (PEEKK), polyetherketone (PEK), and polyetherketoneketoneetherketone (PEKEEK).
The Cheng reference, a seal with a core, discloses making the core of PTFE  or PEEK (Para. 0025]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Barna reference so that the seal body is essentially free of polytetrafluoroethylene in view of the teachings of the Cheng reference in order to provide a material with the desired sealing characteristics and since the materials are well known equivalents.
Regarding claim 14, the Barna reference discloses the invention substantially as claimed in claim 1.
However, the Barna reference fails to explicitly disclose the seal body consists essentially of polyetheretherketone (PEEK).
The Cheng reference, a seal with a core, discloses making the core of PTFE  or PEEK (Para. 0025]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Barna reference so that the seal body is essentially free of polytetrafluoroethylene in view of the teachings of the Cheng reference in order to provide a material with the desired sealing characteristics and since the materials are well known equivalents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675